 40DECISIONSOF NATIONALLABOR RELATIONS BOARDVictorRyckebosch,Inc.andGeneralTeamsters,Chauffeurs,Warehousemen&Helpers Local Un-ion 982,International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America.Case 31-CA-1594March 18, 1971DECISION AND ORDERBY MEMBERSFANNING, JENKINS, ANDKENNEDYOn September 21, 1970, Trial Examiner HermanCorenman issued his Decision in the above-entitledproceeding, finding that Respondent had engaged incertain unfair labor practices and recommending thatitcease and desist therefrom and take certainaffirmative action, as set forth in the attached TrialExaminer'sDecision. Thereafter, Respondent filedexceptions to the Trial Examiner's Decision and asupporting brief, and the General Counsel filed alimited exception.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the brief, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner, as modified below.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recommend-ed Order of the Trial Examiner as modified below andhereby orders that the Respondent, Victor Rycke-bosch, Inc., Lancaster, California, its officers, agents,successors, and assigns, shall take the action set forthin the Trial Examiner's Recommended Order, as somodified:1.Insert the following as paragraph 1(c):"(c) In any like or related manner interfering with,restraining, or coercing its employees in the exerciseof any rights guaranteed to them by Section 7 of theAct."2.In paragraph 2(d), substitute "on forms provid-ed" for "to be furnished."3.In footnote 16 of the Trial Examiner's Decisionsubstitute "20" for "10" days.4.Substitute the attached Appendix for the TrialExaminer's Appendix B.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL bargain collectively upon request withGeneral Teamsters, Chauffeurs, Warehousemen &Helpers Local Union 982, International Brother-hood of Teamsters, Chauffeurs, Warehousemen &Helpers of America, as the exclusive representa-tive of our coop truckdrivers with respect to ratesof pay, wages, hours of employment, and otherconditions of employment, and, if an understand-ing is reached, embody such understanding in asigned agreement.WE WILL NOT unilaterally, and without consul-tation and bargaining with the aforesaid Union,changewage rates,wages, hours, and otherworking conditions.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce any of ouremployees in the exercise of any rights guaranteedto them by Section 7 of the Act.WE WILL make whole employees who have beendeprived of benefits by unilateral changes effectedby us since May 31, 1969.VICTOR RYCKEBOSCH,INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyoneThis notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice,Federal Building, Room 12100, 11000 Wil-shireBoulevard,Los Angeles, California 90024,Telephone 213-824-7351.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHERMAN CORENMAN, TrialExaminer.This case washeard on May 26, 27, and 28 andJune 1,2, and 3, 1970,before the duly designated Trial Examiner, upon a189 NLRB No. 8 VICTOR RYCKEBOSCH, INC.complaint of the General Counsel of the National LaborRelations Board, herein called the Board, and answer ofVictor Ryckebosch, Inc., herein called Respondent. Theissues litigatedwere whether the Respondent violatedSection 8(a)(1) and (5) of the National Labor Relations Act,as amended, herein called the Act.'Upon the entire record,2 including consideration of briefsfiled by the General Counsel and Respondent, and uponmy observation of the witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTThe pleadings establish, and I find, that Respondent is aCalifornia corporation with its principal office and place ofbusiness at Lancaster, California, and is engaged in theproduction and marketing of live poultry to poultryprocessing plants in California. It is further established bythe pleadings, and I find, that the Respondent, in the courseof its business operations, has annual gross sales in excessof $8 million, and annually purchases and receives, at itsplaces of business in California, grain and other suppliesvalued in excess of $50,000 directly from States other thanCalifornia.Upon the basis of the foregoing, I find thatRespondent at all times material herein has been, and isnow, an employer engaged in commerce and in businessaffecting commerce within the meaning of Section 2(6) and(7) of the Act.If.THE LABORORGANIZATION INVOLVEDGeneralTeamsters,Chauffeurs,Warehouseman&Helpers Local Union 982, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen & Helpers ofAmerica, herein called the Union, is a labor organizationwithin the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.The Issues-PreliminaryStatementRespondent,a large grower and marketerof poultry, inMarch 1969 bought the trucking equipment of PattersonTrucking Company, acontract carrier which previouslyhad been devoting approximately 80 percent of its work tothe hauling of Respondent's live poultryfrom the farms ofcontract growers to processing plants which had engagedthe services of Patterson TruckingCompany.At the time ofthe purchase in March 1969,Patterson TruckingCompanywas party to a collective-bargaining agreement with theUnion covering a unit of its truckdrivers.After thepurchase,Respondent leased back the trucking equipmentto Patterson TruckingCompany temporarilytillJune 1,1969. On this date the Respondent took possession of thetruck equipment and employed PattersonTrucking Com-'A consolidated complaint in Cases 31-CA-1558 and 31-CA-1594 issuedApril 10, 1970, based on charges in Case 31-CA-1558 filed on September 8.1969. and on charges in Case 31-CA-1594 filed on October 14, 1969. At theoutset of the hearing on motion of the General Counsel and by agreementof the parties, Case 31-CA-1558 was severed and discontinued: and the41pany's employees to continue their truckdriving functionsof hauling Respondent's live poultry from the farms ofcontract growers to the processing plants. The Respondenthas refused to recognize or bargain with the Union whichhad represented Patterson's truckdrivers, contending that(1) the truckdrivers are now agricultural laborers and are,therefore, excluded from the term "employee" within themeaning of Section 2(3) of the Act, and (2) assuming,arguendo,they are employees within the definition ofSection 2(3) of the Act, the Respondent nevertheless has noduty to recognize or bargain with the Union as it is not a"successor" to Patterson Trucking Company.Query: (1) Are the truckdrivers, engaged in drivingRespondent's live poultry to the processing plants from thefarms of contract growers, agricultural laborers excludedfrom the term "employee" as defined in Section 2(3) of theAct? (2) In the event the truckdrivers are "employees"within the definition of Section 2(3) of the Act and not"agricultural laborers," is the Respondent a "successor" toPattersonTruckingCompany and, therefore, legallyobligated to recognize and bargain with the Union?B.BackgroundThe Respondent's president and general manager isVictor Ryckebosch. He and his family own and control notonly the Respondent, but also a corporate cooperative atLancaster known as the Antelope Valley Turkey GrowersAssociation,a turkey processor which slaughters anddresses turkeys and another corporation known asRyckebosch & Sons which owns and operates a feed andgrainmill at Lancaster producing poultry feeds for theexclusive consumption of the Respondent's poultry grownon the farms of contract growers. The Respondent ownsand operates two chicken hatcheries at Lancaster, Califor-nia,and a turkey hatchery at Hemet, California. TheRyckebosch family owns three neighboring 80-acre parcelsof farm land at Lancaster, where alfalfa is raised and onwhich are situated the family home and office headquartersas well as two of the chicken hatcheries.Ryckebosch first ventured into turkey farming in 1930with the purchase of a small acreage at Lancaster,California, on which he began operations with eight femaleturkeys and one male turkey, From this humble beginning,the Ryckebosch holdings have pyramided so that today hispoultry enterprise is valued by him as follows:Antelope Valley TurkeyGrowers Association plant (turkeyprocessor)$750,000240 acres (three 80-acreparcels at Lancaster owned by theRyckebosch family)192,000Ryckebosch & Sons Feed Mill815,366complaint was deemed amended by the withdrawal of all 8 (a)(3) andderivative 8(a)(I) allegations from the complaint.2The transcript of record has been noted and corrected in accordancewith unopposed Respondent's motion. 42Turkey hatchery at Hemet2 chicken hatcheries atLancasterHatchery chick vansFeed-hauling equipmentLive poultry-haulingequipment163,286154,00012,515307,935132,899In addition to the aforesaid land, buildings,and truck-hauling equipment,theRespondent at all times has onhand an average inventory of chickens of 1,250,000 birdsvalued at $500,000, an average inventory of turkeys valuedat $2,500,000; breeder chickens and turkeys valued at$200,000;poultry feeds valued at $250,000; and accountsreceivable of $1 million.The Respondent sends to marketfor processing an output of about 125,000 chickens perweek and 50,000 turkeys per week.The Respondent procures its chicken hatching eggs frombreeder farms in Arkansas.3The fertile eggs are transportedto the Respondent's chicken hatcheries at Lancaster, wherethey are hatched into baby chicks The I-day old babychicks or baby poults are then placed in boxes andtransported to anyone of 188 contract turkey or chickengrowers in CaliforniaThese growers are spread outthrough the southern half of California. They operatepoultry farms, roughly speaking within a radius ofapproximately 150 to 220 miles in every direction fromLancaster, CaliforniaThe major portions of the poultryfarms are clustered in the vicinity of Lancaster and LosAngeles County.When the fryers or turkeys,as the casemay be,reach marketable age, the Respondent picks themup at the contract growers' farms and transports them bytruck to the processing plant.Itappears from the evidence that the evolution ofRyckebosch from a turkey farmer growing turkeys on hisown ranch to Respondent's current practice of placing thebirds (fryers or turkeys) on the farms of contract growersevolved from a number of considerations which Mr.Ryckebosch explained were(1) to minimize exposure todisease, 4 (2) the demand for birds became greater;and (3)the utilization of contract growers eliminated the necessityfor additional capital investment in land and poultryraising equipment.5C.The Contract GrowersThere are 188 contract growers Some own their farms,others lease them. Their capital investment in their farmand equipment is substantial.For example,contract growerHerbert L. Shipp has a 10-acre farm with a capacity of80,000 fryer chickens. He values his property at $75,000 Hiswife and children help him operate the poultry farm.Occasionally he hires extra help Contract grower Sher-wood owns a 40-acre poultry farm with 100,000 square feetof brooder house with a single flock capacity of 60,000broilersHe values his farm at $180,000 and has plans toiThe turkey eggs are produced on breeder farms in California and aretransported to the Respondent's turkey hatchery at Hemet California'itisestablishedwithout dispute that as a method of preventingdecimation of the flock by disease,itisthe recommended practice tominimize the size of the flocks,spread them over farms several miles apartto avoid airborne disease,and to move the flock into and out of theDECISIONS OF NATIONAL LABORRELATIONS BOARDinvest an additional$45,000 to increase the capacity of hisfarm from an annual output of 250,000 birds to 500,000birds. Sherwood's son and daughter help him care for thechickens.Raising the chickens requires continuous care dayand night; including such matters as proper heat andventilation;adequate clean water and feed, clean litter tobed down the birds, and constant attention to theautomatic feeding and watering equipment so as to preventor repair breakdowns in the mechanicalequipment. Thecontract grower keeps a daily mortality count of the birdsfor submission to Respondent and is on guard at all timesagainst illness or diseaseinbirdswhichcan result indestruction of the flock. Where disease occurs,the growerwith the advice of one of the Respondent's"fieldrepresentatives"administers the proper medication to thebirdsThe grower guards against predatory animals such ascats, dogs,and coyotes by enclosures and fencing. Whereindicated,the grower, in cooperation with the Respondent'sfield representative,sends diseased chickens to the State ofCaliforniaVeterinaryLaboratory at San Gabriel fordiagnosis and advice on treatment of the flock.The Respondent enters into a written contract with eachgrower. Underthe contract terms, the grower agrees to (1)raiseRespondent'sbirds,(2) furnish at his own expenseland, poultry buildings and growing yards, field storagefacilities,and necessary equipment such as feeders, waterfounts, shade,roosts, fencing,and brooders; (3) provide athis own expense adequate supply of water and electricity,(4) provide adequate labor to carry through all operations,such as brooding, feeding, and growing, and to assist inloading of birds on trucks to the processor and in unloadingfeeddelivered to the grower, (5) provide adequatesanitation and general care of birds to assume maximumgrowth and health under efficient growing practices and togivemaximum protection to the birds against the hazardsof fire, theft,predatory animals, and sickness;(6) follow therecommendations of Respondent or its employees andagents regarding the growing methods,care,management,disease, health,feeding, and sanitation of such chicks andto abide by the decision of Respondent as to the propermarket age,market size,and market condition of the birds,and (7) supply at his own expense adequate compensationinsurance to cover all of his employeesRespondent agrees to (1) furnish birds in number andkind suitable to the growing area of the grower and at datestobe determined by Respondent,(2) furnish feed inamounts and qualities which Respondent deems best toproperly feed the birds from date of delivery through tomarket age; (3) furnish brooding fuel, litter, vaccines, andmedicants necessary for the proper growth and health ofthe birds, (4) insure the birds at Respondent's option to becharged to the project; (5) make a final accounting showingthe sales price,costs charged, and profit and/or loss, andshould a loss occur it will be borneby theRespondentThe Respondent agrees to pay the grower a minimum ofIcent per pound to a maximum of 2-1/2 cents per poundranches on an "all in-all-out" basis as baby chicks frequently succumb todiseases which older chickens harbor but from which they are immuneThe capital investment of a single contract grower is exemplified bythe testimony of Robert Sherwood He testified his ranch contained 40acres with a capacity of 250,000 broilers a year It has 100,000 square feet ofbrooder house He valued his present investment at $180000 VICTOR RYCKEBOSCH, INC43for all chickens marketed, the precise amount per poundpaid depending on the total costs in relation to othergrowers This method of payment offers an incentive to thegrower to exercise all the possible skills of poultryhusbandry in raising the chickens so as to get the maximumweight at the least cost for those items supplied by theRespondent, namely, the birds, feed, litter, brooder fuel,and medicines.The agreement also provides that the Respondent retainslegal and equitable title to the birds and all other suppliesfurnished to the growers with the full and exclusive right tosell,mortgage, transfer, or otherwise hypothecate the birdsIt also reserves to Respondent the right to inspect the flocksat the grower's ranch at any time and to examine thegrower's facilities, and the grower agrees to permit ingressand egress on his ranch for these purposes The groweragrees to maintain adequate inventory records of the birdsand to report abnormal mortalities to Respondent, andwhere directed to hold carcasses for inspection. Theagreement further provides that the grower is an independ-ent contractor and is not a partner, agent, servant, pointventurer,assistant,or employee of Respondent. Theagreement also provides that if in the opinion of theRespondent, the grower is neglecting the birds or otherwisebreaches the agreement, Respondent may without noticeterminate the agreement and immediately retake the birds,feed, and all other supplies furnished by RespondentThe record testimony shows that the Respondent and thegrowers are substantially carrying out the terms of theagreement. The Respondent has five field representativeswho, in addition to other duties, call on the growers at leastonce each week and oftener where required by specialproblems in connection with the welfare of the flock. TheRespondent's representatives determine when the birdshave reached marketable state, usually in 10 weeks fromdate of hatching for chickens and 20 weeks for turkeysThey inspect the equipment and flocks and makerecommendations to the growers with respect to care of theflocks, and they make arrangements for a new flock toreplace the old flock on the "all-in-all-out" system ofraising andmarketing the birdsWhen the birds havereached marketable age, Respondent makes arrangementsfor its coop trucks to transport the birds to the processingplants located in the Los Angeles or Lancaster areaTo prevent cannibalism among the chickens, they aredebeaked by the Respondent's employees at the hatcherybefore being transported to the contract growers' farms.The turkeys are debeaked by a crew of Respondent'semployees after they have been delivered to the contractgrowers' farmsThis same crew also de-toes certainchickens for the kosher retail trade to prevent unsightly skinscratches on the bird and the crew occasionally inoculatesbirds on the contract grower's farmD The Respondent's Succecsorship to the PattersonTrucking CompanyWesley Patterson had been the president and operatingmanager of the Patterson Trucking Company for a numberof years. The true name of the corporation which didbusiness as Patterson Trucking Company was the Scarbor-ough Corporation. Patterson Trucking Company was acontract carrier under license by the California PublicUtilities Commission. Its customers were primarily poultryprocessing plants in the Los Angeles and Lancaster areawho, when poultry became of marketable age, engagedPatterson Trucking Company to pick up the poultry at thepoultry farm and deliver it to the processing plant Theprocessing plant paid the freight.Prior to 1959, Respondent hauled the live poultry to theprocessing plants with its own equipment In 1959, theRespondent, desiring to discontinue transportation of itspoultrywith its own equipment, but at the same timewanting to assure itself of a carrier ready, able, and willingto perform all of its live poultry hauling needs to market,transferred its live poultry hauling equipment to PattersonTrucking Company and advanced approximately $ 80,000 incash for operating capital on a long-term basis to PattersonTrucking Company. As security for the loan, PattersonTrucking Company issued 4,535 shares of its capital stockto the Respondent Although this transaction vested in theRespondent a substantial shareholder's interest in thePatterson Trucking Company, it was clearly understoodbetween Wesley Patterson and Victor Ryckebosch that theRespondent would not participate in the operation of thePatterson Trucking Company and that the shareholder'scertificateswere being held by the Respondent only assecurity for the loan. By the year 1968, the indebtedness ofPatterson Trucking Company to the Respondent had beenreduced to approximately $41,000. Patterson TruckingCompany began having financial difficulties in 1968 andwas approaching bankruptcy Because of Ryckebosch'sconcern that there be sufficient live hauling coop equip-ment to carry his birds to the processing plants and to avertthe impending bankruptcy of Patterson Trucking Compa-ny,theRespondent inMarch 1969 purchased thetruck-hauling equipment used by the Patterson TruckingCompany, consisting of seven diesel tractors and cooptrailers.",The equipment transferred to the Respondent waseffected under the California bulk sale law The totalconsideration for the transfer of the equipment amountedto $110,664, which consisted of $ 22,000 cash paid by theRespondent toward accounts payable by Patterson Truck-ingCompany, cancellation of indebtedness due theRespondent of $47,581, cancellation of indebtedness dueRyckebosch & Sons (feed mill) of $981, and the assumptionby the Respondent of $40,101 still owing as a contractbalance on the trucking equipment. For an approximate3-month period until June 1, 1969, the equipment wasleased back by the Respondent to the Patterson TruckingCompanyOn June 1, 1969, the Respondent tookpossessionof the equipment and together with someadditional equipment purchased elsewhere utilized theequipment thenceforth exclusively for the live haul of hisown birds from the farms of Respondent's contract growersto the processing plants in Los Angeles and to the AntelopeValley Turkey Growers Association processing plant inLancaster,owned and controlled by the RyckeboschPatterson retained title to one flatbed trailer which he did not transferto the Respondent 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDfamily. In May 1969, preparatory to taking possession ofthe equipment, Ryckebosch met with Wesley Patterson andhis drivers and agreed to hire Patterson's seven drivers ashis driversHe told them that he had no obligation to dealwith the Union as his operations were in agriculture.Effective June 1, 1969, Patterson's seven drivers becametruckdrivers of the live-haul equipment (the coop-trucks)forRespondent. The Respondent also effective June 1,1969, hiredWesley Patterson, former president of thePatterson Trucking Company, to become the supervisor ofthe live poultry drivers and the catchers. These truckdriversand catchers were the identical employees who had beenemployed by Patterson Trucking Company. They contin-ued in their same functionsWesley Patterson, now as Respondent's supervisor,continued to supervise his former employees As before, hecontinued to dispatch the truckdrivers from his home. Asbefore, at the appointed hour, the truckdriver would go tothe scale at Lancaster, weigh in his empty coop trailer, thenstart for the designated contract grower's farm where hewould meet the catchers after dark who would then catchthe poultry and load them into the coops (also called racks)on the trucks The trailer loaded, the driver would thenreturn to the scale at Lancaster where he would weigh inagain with a full load and from that point deliver the load tothe designated processing plantThus the drivers still perform substantially the sameduties as before, they drive the same trucks, load up livepoultry at the farms of contract growers at night time asbefore,are stilldispatched by and work under thesupervision of Patterson, but are now employed by theRespondent instead of the Patterson Trucking CompanyAlthough the Respondent employs other truckdrivers todrive the vans containing baby chicks from the hatchery tothe contract growers and still other drivers to drive the tanktrucks containing feed from the feed mill to the contractgrowers, the record is clear that there is no interchange ofthe live haul coop drivers-formerly employed byPatterson-with the Respondent's other drivers; andPatterson's former drivers, now in the employ of Respon-dent, remain a clearly identifiable, homogeneous group ofcoop truckdrivers performing a distinct and well delineatedfunction in the Respondent's operations.The differences which now appear since the sale toRespondent, namely, that the Respondent operates thetruck without a California Public Utility permit, whereasPatterson operated with such certificate; that the Respon-dent hauls only his own poultry whereas Patterson operatedas a contract carrier for hire, and that 80 percent ofPatterson's load involved the carrying of Respondent'spoultry,whereasnow 100 percent of the cargo isRespondent's poultry, in my opinion, are too insignificanttopreclude the conclusion that the Respondent is thesuccessor to the Patterson Trucking Company.It is clear and undisputed that with the transfer of theequipment, the coop truckdrivers, under the same supervi-sion, namely, that of Patterson, perform the same dutiesand engage in the same functions, and the employing7This conclusionary finding is based on the assumption that the cooptruckdrivers are not excluded from the definition of "employee" in Section2(3) of the Actindustry has remained essentially the same despite thechange in ownership.Having chosen a bargaining repre-sentative,there is no reason to believe that the employeeswill change their attitudes merely because the identity oftheir employer has changed.Iam convinced,and I find, that the Respondent is thesuccessor to Patterson Trucking Company within themeaning of such cases asRanch-Way, Inc.,183 NLRB No.116,SuffolkMack, Inc,183 NLRBNo. 55;William JBurns DetectiveAgency,Inc,182 NLRBNo. 50;S-H FoodService, Inc.,183 NLRB No.124; Overnice TransportationCompany v. N L.R.B,372 F.2d 765 (C.A. 4);N.L R B. v.Colten d/b/a KiddieKover Mfg Co,105 F 2d 179 (C A. 6);Randolph Rubber Company,152 NLRB 492;N L.R B v.Armato,199 F.2d 800(C.A. 7). Cf.TallaksonFord, Inc.,171NLRB No. 67That being the case,theRespondent,Ifind,wasburdened with the same obligation to recognize andbargain with the Union as the representative of the live haulor coop drivers as had developed upon the predecessor,Patterson Trucking Company.?E.The Coop Truckdrivers Status as "Employee" or"Agricultural Laborer"The seven coop truck, or live-haul poultry, drivers wereformerly employed by the Patterson Trucking Company.After the sale of the truck-hauling equipment to Respon-dent, these seven drivers (on June 1, 1969) becameemployees of Respondent. The Respondent refuses torecognize or bargain with the Union as the exclusiverepresentative of its coop truckdrivers,inter alia,on theasserted ground that they are employed in agriculture and,therefore, excluded from coverage within the meaning ofSection 2(3) of the Act.8The congressional standard for determining whetheremployees are agricultural laborers is set forth in Section3(f) of the Fair Labor Standards Act (29 U.S.C Sec. 203(f)).Since 1946, the appropriations acts for the Board haveregularly carried a rider which provides that the term"agricultural laborer" shall be defined in accordance withSection 3(f) of the Fair Labor Standards Act. Thisprovision reads in pertinent part as follows:"Agriculture" includes farming in all its branches andincludesthe raising of poultry, and practices . . .performed by a farmer or on a farm as an incident to, or inconjunction with, such farming operations . . . .The Supreme Court stated with respect to this provisioninFarmers Reservoir & Irrigation Co v McComb,337 U S.755, 762-763, "this definition has two distinct branches."The primary meaning, which is admittedly inapposite here,involves actual farming operations such as the raising ofproduce from the soil or the raising of poultry.9 Thesecondary definition in the Court's words, "includes anypractices,which are performed either by a farmer or on afarm, as an incident to or in conjunction with `such'farming operations, including preparation formarket,delivery .to market or to careers for transportation tomarket" (Ibid )8Section 2(3) of the Act providesthat the term"employee"-"shallnot include any individual employed asan agriculturallaborer"No one contends that the coop truckdriversare "raisingpoultry " VICTOR RYCKEBOSCH, INC.QueryAre the conditions of the secondary meaningsatisfied with respect to the coop truckdrivers in this case?The Supreme Court in theFarmers Reservoircase,supra,specifically pointed out that under the second branch of thestatutory definition of agriculture, it is not only necessarythat the practices in question be performed "by a farmer oron a farm," but they must also be incidental to "such"farming as is performed under the first branch of thedefinition. 337U S at 766-767. The Supreme Court'sfootnote 15 at pages 766-767 expressed its view concerningthe second branch of the definition as follows:..there is the additional requirement that thepracticesbe incidental to "such" farming. Thus,processing on a farm of commodities produced by otherfarmers is incidental to or in conjunction with thefarming operation of the other farmers and notincidental to or in conjunction with the farmingoperationof the farmer on whose premises theprocessing is done Such processing is, therefore, notwithin the definition of agricultureBowie v. Gonzalez,117 F.2d 11 (C.A. 1, 1941).Incaseswhere the employees are claimed to beagricultural laborers by their employer, on the ground thatthey are engaged in the second branch of the agriculturaldefinition, namely, in practices performed by a farmer oron a farm as an incident to or in conjunction with suchfarming operations, the courts have by the great weight ofauthority rejected the claimed agricultural status of theemployees where it appeared that the employees werehandling or working on agricultural products produced onfarms other than their own employer.10Thus, inN L R B v Olaa Sugar Company,242 F.2d 714(C.A. 9), while the employer, Olaa Sugar Company,harvested sugar cane from its own farms as well as from thefarms of independent growers and then transported the cutcane to the sugar mill, the court held that the hauling of thecane from the independent grower's field was not anincident to Olaa's farming operations and hence not withinthe agricultural exemption The court said-Our view, however, is that this hauling from the fields ofthe independent growers must be treated differentlyfrom the hauling from Olaa's own fields. We have notedthatthereareheretwo groups of farmingoperations-one by Olaa on its farm, and the other, thefarming operations of the independent growers. Sincethe teaching ofWaialua[349 U.S 254] is that we mustapproach these transportation operations with theinquiry whether they are "incident to or in conjunctionwith" farming operations, we must note that under thelanguage of the Act ( . . . ), these practices must beperformed as an incident tosuchfarming operations.Without doubt Olaa is a farmer and its own cane landsconstitute a farm, but the hauling of the cane from theindependent growers' fields cannot be said to be anincident to such farming operations, that is to say,Olaa's farming operations. This we believe is in line10Farmers Reservoir & Irrigation Co v McComb,337 U S 755 766, 767,fn 15 (1949),N L R B v Olaa Sugar Compam,242 F 2d 714, 718, (C A 9),Bowie v Gonzalez,117F 2d 11 (C AI),Waldo Rohnert Co v N L R B, 322F 2d 46 (C A9),Mitchell v Huntsville Wholesale Nurseries, Inc, 267F 2d286 (C A5).Mitchell vHunt,263 F 2d 913 (C A5),Chapman v Durkin,214 F 2d 360 (C A 5), cert denied 348 U S 897FortMason Fruit Co v45with the decision inBowie v.Gonzalez,1Cir., 117 F.2d11, 18.The Boardhas accorded great weight to the interpretativebulletins and the administrative advice of the Departmentof Laborin the construction and application of Section 3(f)of the FairLaborStandardsAct. Section780.141 ofInterpretative Bulletin,Title29, Part780, Code ofFederalRegulations,provides in pertinent part as follows.Opera-tions mustbe performed "by"a farmer"Farmer" includes the employees of a farmer.Itdoesnot include an employer merely because he employs afarmer or appoints a farmer as his agent to do the actualwork.. . .One who merely performs services orsuppliesmaterials for farmers in return for compensa-tion in money or farm products is not a "farmer." Thus,a person who provides credit and management servicesto farmers cannot qualify as a "farmer"on thataccount...Where crops are grown under contract witha person who provides a market,contributes counseland advice,makes advances and otherwise assists thegrower who actually produces the crop, it is the growerand not the person with whom he contracts who is thefarmer with respect to thatcrop(Mitchell v.HuntsvilleNurseries,267 F.2d 286).Section 780.134,Title29, Part780, C.F.R., provides inpertinent part as follows: "However,feeding, fattening andcaring forpoultry overa substantial period may constitutethe `raising'of poultry."Section 780.135,Title 29,Part780, C.F.R., provides asfollows:Contract arrangements for raising poultryFeed dealers and processors sometimes enter intocontractual arrangements with farmers under which thelatter agree to raise to marketable size baby chickssupplied by the former who also undertake to furnish alltherequired feed and possibly additional items.Typically, the feed dealer or processor retains title to thechickens until they are sold. Under such an arrange-ment, the activities of the farmers and their employeesin raising the poultry are clearly exempt. The activitiesof the feed dealer or processor, on the other hand, arenot "raising of poultry" and employees engaged in themcannot be exempt on that ground. Employees of thefeed dealer or processor who perform work on a farm asan incident to or in conjunction with the raising ofpoultry on the farm and engage in no nonexemptactivitiesduring the workweek may, however, beexempt as employed in "secondary" agriculture (seesections780 137etseq.,andJohnston vCottonProducers Assn.244 F.2d 553).The foregoing interpretative bulletins for the DepartmentofLabor to which reference is above made justify aconclusion that the independent growers in the instant casewho are caring for, feeding and fattening the poultry onDurkin,214 F 2d 363, cert denied 348 US 897,Wirtz v Osceola FarmsCompany,372 F 2d 584, 587-589 (C A5),Sweetlake Land and Oil Co vNLRB,334 F 2d 220, 222-223 (C A 5) CfNLRB v John WCampbell,159 F 2d 184, 185-187 (C A5),Dofflemeyer Bros v N L R B,206F 2d 813 (C A 9) See alsoManeia v Waialua,349 U S 254, 262 (1955) 46DECISIONS OF NATIONALLABOR RELATIONS BOARDtheir farms, are farmers engaged in raising poultry, but notso the Respondent merely because it has supplied the babychick or poult, the feed, fuel, and medicine, the market, andcounsel and advice. SeeMitchell v. Huntsville Nurseries,267F.2d 286 (C A 5, 1959).InNorton & McElroy Produce, Inc,133 NLRB 104, inholding that truckdrivers and stitchers engaged in packingand transporting lettuce were not agricultural laborerswhen their employer did the harvesting, packing, andshipping grown by others on lands owned or leased bythem, the Board said.If his employer ships from his own farms, but also fromother growers' farms, the driver is not an agriculturallaborer to the extent he regularly hauls from theindependent growers' farms Even where the shipperengages in some incidental farm practices on a grower'sfarm, his drivers would not thereby be converted intoemployees engaged in work incidental to or inconjunction with these farm operations rather than tothe employer's primary operation, shipping and market-ing. The same distinction applies to a stitcher, who alsoisperforming a nonfarm task. When he stitches cartonsfor his employer who is not the grower of the produce,his work is incidental to the shipping operations of hisemployer, not the operations of the grower Althoughthe stitcher works "on a farm," his work must beincidental to farming operations in order to qualify forthe agricultural exclusion.The truckdrivers and stitchers in the instant case areagricultural laborers and subject to the Section 2(3)exclusion only to the extent that they are employedby afarmerinwork incidental to or in conjunction withsuchfarmingoperations.We cannot hold under any of theeconomic arrangements herein that the Employer is a"farmer." In all the arrangements the Employer eitherinvested in a crop cultivated by another or, togetherwith other parties, set up a separate entity which,with itsown employees,cultivated the crop. Those employed bythe shipper, in the shipping operation, are not employedin the farming operation, which is independent, eventhough the shipping operation has invested in, or owns ashare in, the farming operation.The Board's rationale articulated inNorton & McElroyProduce, Inc, supra,is applicable to the instant case. Hereeven though the Respondent has invested in and owns asubstantial equity in the poultry raising operation, it isnevertheless not the "farmer" who is raising the poultry onthe farm The contract grower is the "farmer" raising thepoultryon land in his possession and control TheRespondent is predominately an investor, a marketer, and ashipper of poultry to processing plants.The Respondent's contention that it is a farmer, raisingpoultry "from cradle to grave" is not supported by theBoard decision inSamuel B Gass, et al,154 NLRB 728 11In that case, the major part of the truckdrivers' workinvolved the delivery from the employer's feed mill to 10farms owned by the employer and to 150 to 200 farms onwhich independent farmers raised the employer's chickens.In rejecting the employer's contention that these truckdri-vers were agricultural laborers, the Board said-We find, upon consideration of the above, that the workof the drivers is performed as an incident to or inconjunction with the operations of the feedmill ratherthan to the operations of any farmer or farmAccordingly, these drivers are "employees" within themeaning of the Act subject to the jurisdiction of theBoard.On the basis of the Board's holding inSamuel B.Gass,supra,affirmed by the First Circuit, it is reasonable toconclude that the Respondent's operations in supplyingfeed from its feed mill to the 188 contract growers is not anagricultural operation but rather an industnal operationwhich,inter aha,defeats its claim that it is a farmerInWaldo Rohnert Co v. N LR.B,322 F.2d 46 (1963), theNinthCircuitagreedwith the Board that seed millemployees handling seed, 75 percent of which was grownby farmers pursuant to contract with the employer,Rohnert, did not qualify for the agricultural exemption,notwithstanding the fact that Rohnert furnished theplanting seeds for the seed crops, retained legal title to thegrowing plants and seeds, and controlled and supervisedthe farming operations, and in some instances providedharvestingmachines, but in case of crop failure orundergrade seed yield, the seed contract growers were liablefor the planting seed at an agreed rate; and contractgrowers were paid on the basis of the number of pounds ofacceptable seed produced. Employer Rohnert inspected thegrowing crops, did all roguing (removing undesirableplants), and decided when to irrigate (with the landowners'water),when to weed and spray, and finally when toharvest; provided the harvesting equipment; and truckedthe seed to the mill where it was weighed, cleaned, graded,sacked, stored, and eventually shipped to wholesale buyersand jobbers.In rejecting Employer Rohnert's contention that his seedmill employees were agricultural, the court adopted thelanguage of the Fifth Circuit inMitchell vHunt,263 F.2d913, 917, a Fair Labor Standards Act case, concerning themeaning of "farmer" in section 3(f) of the Fair LaborStandards Act, in which the court said:To bring himself within the exception, the appellee[farmer]must prove that not merely some butsubstantially all of the farming operations to which thepractices are incident were operations of the appelleefarmer himselfAlso in accord with the Fifth Circuit's decision inMitchellv.HuntsvilleWholesale Nurseries,267 F.2d 286, the NinthCircuit inWaldo Rohnert Co., supra,quoted with approvalthe Fifth Circuit's language at page 290 on similar factsinvolving a crop-growing contract as follows:Thus processing on a farm of commodities produced byother farmers is incidental to, or in conjunction with,the farming operation of the other farmers and notincidental to, or in conjunction with, farming opera-tions of the farmers on whose premises the processing isdone. Such processing is therefore not within thedefinition of agriculture.Attention is specially directed toStrain Poultry Farms,Inc,160NLRB 236. InStrainthe Board directed anelection in a unit of Strain's "coop" truckdrivers, who, like" EnfdN L R BvGass,65 LRRM2221 (C A I, 1967) VICTOR RYCKEBOSCH, INCthe "coop" truckdrivers in the instant case, hauled thepoultry of marketable age from the poultry farms ofindependent contract growers to the processing plantStrain, the employer, opposed the holding of an election onthe ground that the "coop" truckdrivers were excludedfrom the definition of "employee" in Section 2(3) becausethey were agricultural laborers within the definition ofsection 3(f) of the Fair Labor Standards Act. Strain'soperations were very similar to that of the Respondent inthe case at bar, and his relationship with the independentcontract growers was similar to that of the Respondent andthe contract growers in the instant case. Strain's cooptruckdrivers functioned the same as the Respondent's cooptruckdrivers in question.The Board recited the facts in capsule form as follows.The Employer, a Georgia corporation with itsprincipal office and hatchery in Dalton, Georgia, isengaged in the production an' sale of poultry products.The Employer owns a numuer of poultry farms andoperates a hatchery where eggs are incubated andhatched.The chicks are then transported by theEmployer to its farms and to independent farmers whoraise the chickens to marketable size. The farmers arepaid on a per pound basis for their work, but at all timesthe chickens are owned by the Employer who suppliesall feed and transportation and has employees who visitthe farms to vaccinate and debeak the chickens. Whenthe chickens are ready for market, between 16 and 18"coop" truckdrivers haul coops from the Employer'sDalton and Acworth, Georgia, operations to theindependent farms where contract loaders fill the coopsand load the trucks with the cooped chickens.Relying onN.L R.B v. Olaa Sugar Company, Ltd., et a!,supra,Norton & McElroy Produce, supra; Farmers Reservoir& Irrigation Co v. McComb, supra;U. S. Supreme Court;andSamuel B. Gass, supra,theBoard held the cooptruckdriverswere not "agricultural laborers" but were"employees" and directed an election.The union won the election and was duly certified as theexclusive representative of the coop truckdrivers. Strainrefused to honor the Board certification In subsequentunfair labor practice proceedings described in 163 NLRB972, the Board,inter aka,affirmed its certification andordered Strain to bargain with the union as the certifiedrepresentativeof the coop truckdrivers. The Boardinstituted enforcement proceedings before the Court ofAppeals of the Fifth Circuit. The court of appeals at 405F 2d 1025 denied enforcement of the Board's orderCommenting on cases cited by the Board as well as othercases, the court concluded that Strain was engaged infarming as that term is used in the primary definition ofsection 3(f) of the Fair Labor Standards Act. The courtreasoned that:The fact that Strain hired the independent growers toraise its birds and contract loaders to catch the birds for12The Board's subsequent decision inArkansasValleyIndustries, Inc.167 NLRB 391,where truckdrivers employed at the hatchery transportedeggs from breeder farms to the hatchery and the baby chicks from thehatchery to the broiler farms, held the drivers to be exempt as hatcheryemployees engaged in exempt activities In In 6 on page 391,the Boardreferred to theStraincaseD'Arrigo BrosCo of California,171NLRB No5, is inappositeThere all of the land on which crops were grown and47loading onto its trucks, would not seem to destroy itsclaim to having raised the poultry Furthermore, thetrucking activities were part of Strain's poultry raisingventure.They were performed incident to or inconjunction with Strain's poultry raising operations andStrain was not a poultry raiser conducting a truckingoperation on the side. The trucking operation was a partof an integrated poultry raising operation .. .In seeking to distinguish cases cited by the Board, thecourt said:..the distinction between those situations and thepresent one is that these birds belonged to therespondent [Strain] and, although the raising of themwas shared with independent growers, Strain's activitieswere more nearly that of one engaged in the "raising of.. . Poultry" than of a purchaser, jobber, etc.In summary, the court concluded that Strain's arrange-ment with the independent growers did not remove it fromthe primary pertinent definition of agriculture, namely,"the raising of poultry."The court was not persuaded by the Board's argumentsthat the coop truckdrivers' work was not incidental to or inconjunctionwith farming, as follows: that the poultryhauled by the coop truckdrivers had been raised byindependent growers on their farms and not by Strain, thatStrain merely provided a necessary service essential to theagricultural activity comparable to an irrigation company'sservice to farmers; that the independent farmers raise thebirds and Strain has little to do with the actual raising; thatthese coop drivers are hired by Strain and appear onStrain's payroll as a separate division "whose function is thedelivery of poultry for sale", that the drivers are notinvolved in raising chickens and they report to and fromwork at Strain's garages.Iam unable to discern any significant factual distinctionbetween the instant case and theStraincase.There isnothing to indicate that the Board has abandoned itsposition asserted inStrain12Therefore, notwithstandingthe fact that the Fifth Circuit in reversing the Board inStrainhas taken the position which, the Respondent assets,should be applied here, I am, with due respect to the court,nevertheless required to, and I do, adhere to the Board'sDecision inStrainImay not assume, as the Respondentsuggests, that because the Board did not seek SupremeCourt review in theStraincase, that the Board has acceptedthe Fifth's Circuit's decision inStrain"as the law on thefacts thereof."The Board's reasons for not requestingreviewmay be, and often are, entirely unrelated to itsopinion of the broad question of the law involvedNovakLoggingCompany, 11 9NLRB 1573,1575, from which I quote,states as follows:Ithas been the Board's consistent policy foritselftodetermine whether to acquiesce in the contrary views ofa circuit court of appeals or whether, with due deferenceto the court's opinion, to adhere to its previous holdingcultivated was land leased by the employer and, except for a small amountof broccoli, "the employer performed all of the farming operations- frompreparing the land for planting to harvesting the mature crop with its ownemployees" With respect to the broccoli, the employer provided the seed,supervised the growing operation, and -bsequently harvested the maturecrop The lessorfor $10 peracre plus costs provided the necessary machineryand labor to bring the crop to maturity 48DECISIONS OF NATIONALLABOR RELATIONS BOARDuntil the Supreme Court of the United States has ruledotherwise But it is not for a Trial Examiner to speculateas to what course the Board should follow where acircuit court has expressed disagreement with its views.On the contrary, it remains the Trial Examiner's duty toapply established Board precedent which the Board orthe Supreme Court has not reversed. Only by suchrecognition of the legal authority of Board precedent,will a uniform and orderly administration of a nationalact,such as the National Labor Relations Act, beachieved1, therefore, find that the coop truckdrivers' activities inhauling poultry from the poultry farms of the independentcontract growers do not cause them to be agriculturallaborers within either the primary or secondary definitionof agriculture as defined by section 3(f) of the Fair LaborStandards Act I find that although the contract growers arefarmers engaged in the raising of poultry, the activities ofthe Respondent with respect to those operations, namely,the supplying of baby chicks, feed, fuel, litter, medicines-consultation and advice, a market, and transportation fromthe poultry farm, do not make the Respondent a farmerInasmuch as the coop truckdrivers are not employees ofthe contract growers, who are farmers, but are employees oftheRespondent, and the coop truckdrivers deliver theresultsof someone else's farming efforts, namely, thecontract growers, in that case the drivers' functions do notconstitute "practiceswhich are performed either by afarmer, or on a farm, incidental to or in conjunction withsuch farming operations."I.therefore,findthatthecoop truckdrivers are"employees" within the definition of Section 2(3) of theActFThe Respondent's Refusal to Recognize orBargain with the UnionAt the time that the truck-hauling equipment ofPatterson Trucking Company was sold to the RespondentinMarch1969,thereexistedanunexpiredcollective--bargaining agreement between the Union andPatterson Trucking Company, covering a unit of truckdri-vers which by its terms was due to expire May 31, 1969.When the Union sought to reopen the contract in April orMay 1969, Union Representative Grundy was advised byPatterson of the sale to the Respondent. Grundy sought tocontactRyckebosch on several occasions to requestbargaining, but without success The Respondent concedesthat it informed the Union in July 1969 that it was refusingto recognize or bargain with it because the truckdriversformerly in the employ of Patterson Trucking Companyhad, by their employment with the Respondent, becomeagricultural employees, excluded from the coverage of theNational Labor Relations ActWithout consulting theUnion, the Respondent increased the pay of the driversfrom $ 2.75 to $3 per hour and provided its own insuranceprogram rather than the program set forth in thecollective-bargaining agreementG Conclusionary FindingsIhave found that the coop truckdrivers are "employees"within the meaning of Section 2(3) of the Act and not"agricultural laborers." Ihave also found that theRespondent is the successor to the Patterson TruckingCompany. I further find that the coop truckdriversemployed by the Respondent on and after June 1, 1969,constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act,and the Union is their exclusive representative for thepurposes of collective bargaining with respect to rates ofpay,wages, hours of employment, and other terms andconditions of employment.Strain Poultry Farms, Inc,160NLRB 236. I, therefore, find that the Respondent on andafter June 1, 1969, had the legal duty to recognize andbargain with the Union and to refrain from engaging inunilateral action with respect to the wages, hours, andworking conditions of the coop truckdrivers The failureand refusal of the Respondent to recognize and bargainwith the Union on and after June 1, 1969, and its unilateralchanges in the rates of pay, fringe benefits, and insurancecoverage of the coop truckdrivers constituted unfair laborpractices within the meaning of Section 8(a)(1) and (5) ofthe Act.Upon the entire record, I make the followingCONCLUSIONS OF LAW1.The Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2The Union is a labor organization within themeaning of Section 2(5) of the Act.3.Allthecoop truckdrivers of the Respondentconstitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act.4.The Union, at all times material herein, has been, andnow is, the exclusive representative of all employees in theaforesaid appropriate unit for the purposes of collectivebargaining within the meaning of Section 9(a) of the Act.5From the period commencing on June 1, 1969, and atalltimes thereafter to the present, the Respondent inviolation of Section 8(a)(1) and (5) of the Act has refused tobargain collectively with the Union and has unilaterallychanged the rates of pay, wages, and working conditions ofthe aforesaid coop truckdrivers without consultation orbargaining with the Union.6The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record, it isrecommended that the Respondent, Victor Ryckebosch,Inc , its officers, agents, successors, and assigns, shall:ICease and desist from(a)Refusing to bargain with General Teamsters,Chauffeurs,Warehousemen & Helpers Local Union 982,InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America, with respect towages, hours, and conditions of work, as the exclusiverepresentative of its employees in the appropriate unit asfound in this Decision(b) Unilaterally changing the rates of pay, wages, hours, VICTOR RYCKEBOSCH, INC49and working conditions of the employees in the aforesaidappropriate unit without consultation or bargaining withthe Union.2.Take the following affirmative action to effectuatethe policies of the Act:(a)Upon request, bargain collectively withGeneralTeamsters, Chauffeurs,Warehousemen & Helpers LocalUnion 982, International Brotherhood of Teamsters,Chauffeurs,Warehousemen & Helpers of America, as theexclusive representative of all employees in the appropriateunit and, if an understanding is reached, embody suchunderstanding in a signed agreement.(b)Make whole the employees in the aforesaid appropri-ate unit for any loss of employment benefits suffered bythem by reason of the Respondent's unilateral discontin-uance of benefits previously enjoyed by such employees 13(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all1 iNLRB v Strong Roofing & Insulating Co,393 U S 357,N L R BvKatz,369 U S 7361Any backpay should accumulate interest as provided inIsisPlumbing& Heating Co.138 NLRB 1761' In the event no exceptions are filed as provided by Section 102 46 oftheRules and Regulations of the National Labor Relations Board, thefindings conclusions, recommendations and Recommended Order hereinshall,as provided in Section 102 48 of the Rules and Regulations, beadopted by the Board and become its findings conclusions, and Orderpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay14 due underthis Recommended Order.(d) Post at its offices at Lancaster, California, and mail toeach of its drivers in the aforesaid appropriateunit,copiesof the attached notice marked "Appendix B."15 Copies ofsaid notice, to be furnished by the Regional Director forRegion 31, after being duly signed by Respondent, shall beposted by Respondent immediately upon receipt thereof,and be maintained by it for 60 consecutive days thereafter,in conspicuous places, including all places where notices toemployees are customarily posted Reasonable steps shallbe taken to insure that saidnotices arenot altered, defaced,or covered by any other material.(e)Notify the Regional Director for Region 31, in writing,within 20 days from the date of this Decision, what stepshave been taken to comply herewith.16and all objections thereto shall be deemed waived for all purposes In theevent that theBoard'sOrder is enforced by a judgment of a United StatesCourt of Appeals, the wordsin the notice reading"Posted by Order of theNationalLaborRelationsBoard" shall be changed to read "Postedpursuantto a Judgmentof the United States Court of Appeals enforcingan Order of the National LaborRelations Board "16 In the event that the Recommended order isadopted bythe Board,this provisionshall be modified to read"Notify saidRegional Director, inwriting,within 10 daysfrom the dateof this Orderwhat steps theRespondent has takento comply herewith "